Exhibit Certification Pursuant to Section 1350 of Chapter 63 of Title 18 of the United States Code (Section 906 of Sarbanes-Oxley Act of 2002) In connection with the Annual Report of, Friendly Auto Dealers, Inc. (the "Company") on Form 10-K for the period ending December 31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Tony Lam, President, Chief Executive Officer, Chief Financial Officer and Director of the Company, hereby certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:April 15, 2008 By: /s/ Tony
